         Case 1:14-cr-00773-RA Document 460 Filed 04/23/20 Page 1 of 1




                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                    DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/23/2020


 UNITED STATES OF AMERICA,
                                                              No. 14-cr-773 (RA)
                       v.
                                                                   ORDER
 VADIM ZUBKOV,

                            Defendant.


 RONNIE ABRAMS, United States District Judge:

         On April 22, 2020, the Court received Defendant Vadim Zubkov’s emergency

 motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

 compassionate release in light of COVID-19. Today, the Government opposed Mr.

 Zubkov’s motion. No later than Monday, April 27, 2020, Mr. Zubkov shall respond to

 the Government’s letter. In particular, Mr. Zubkov shall indicate whether he opposes the

 Government’s representations regarding his health and medical treatment.

 SO ORDERED.

Dated:     April 23, 2020
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
